DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the claims filed July 16, 2019, claims 1-12 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (line 1), claim 2 (line 1), claim 3 (line 1), claim 4 (line 1), claim 5 (line 1), claim 6 (line 1), claim 7 (line 1), claim 8 (line 1), claim 9 (line 1), claim 10 (line 1), claim 11 (line 1), claim 12 (line 1), the recitations “self-healing properties” are considered indefinite. The recitation “self-healing” generically means something that can “heal itself”. However, when recited in the claims that are related to a copolymer, the recitation is intended to mean something related to the “copolymer” being claimed. What kind of properties can be considered “self-healing properties”? What are the criteria for 
Although applicants may argue that the specification may provide a clear definition or criteria for the recited term “self-healing properties”, applicants must recognize that the specification cannot be read into the claims even though applicants can be a lexicographer in a U.S. Patent application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fernandez-Garcia et al., “Glass Transition Temperatures of Butyl Acrylate–Methyl Methacrylate Copolymers”, Journal of Polymer Science Part B, Polymer Physics 37: pages 2512-2520, September 1999).  

    PNG
    media_image1.png
    446
    772
    media_image1.png
    Greyscale



Fernandez-Garcia et al. (page 2512, abstract) disclose a glass transition temperature study of butyl acrylate-methyl methacrylate copolymer.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale



Regarding the claimed feature “first units and said second units are in a molar ratio of 45/55 to 55/45”, Fernandez-Garcia et al. (page 2513, first column; page 2515, Table V) clearly disclose butyl acrylate-methyl methacrylate copolymer compositions of 50/50 molar ratio. 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale




    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale



Regarding the claimed “alternating copolymer” features, Fernandez-Garcia et al. (page 2517, first and second columns) clearly disclose the concept of synthesizing an alternating copolymer when comparing to the prepared butyl acrylate-methyl methacrylate copolymer with “a pure alternating copolymer”. Therefore, the examiner has a reasonable basis to believe that at least “a pure alternating copolymer” does exist for the comparison with the prepared copolymers. 

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale



Regarding the claimed features “pendant groups form an inter-pendant space having a volume of at least 80 Ang.3 to no more than 140 Ang.3” and “said copolymer comprises no more than 3 adjacent first units and no more than 3 adjacent second units” of claim 1, the “at least 110 Ang.3 to no more than 130 Ang.3” of claim 2, and the “no more than 2 adjacent first units and no more than 2 adjacent second units” of claim 9, in view of the substantially identical monomeric composition of the butyl acrylate-methyl methacrylate copolymer and copolymerization process, and alternating copolymer structure disclosed in Fernandez-Garcia et al. and as claimed, the examiner has a reasonable basis to believe that these claimed features of claims 1, 2, 9 are inherently possessed by the copolymers disclosed in Fernandez-Garcia et al. Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980). Applicants must recognize a material and its properties are inseparable.
Regarding the broad range of molecular weight requirements, ranging from 1x104 to 1x107 dalton of claim 11, and 3x104 to 5x106 dalton of claim 12, the examiner has a reasonable basis to believe that these molecular weight requirements are inherently possessed by the copolymers disclosed in Fernandez-Garcia et al. because in order to the copolymers of Fernandez-Garcia et al. to possess a glass transition temperature, the copolymers must have a minimum molecular weights within the range as claimed. Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980). Applicants must recognize that low molecular weight polymeric materials generally do not possess a glass transition temperature.
In view of the 112 rejection set forth, the rationale set forth for the instant rejection is adequate.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM K CHEUNG whose telephone number is (571)272-1097.  The examiner can normally be reached on Monday thru Friday: 8:30AM -6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM K CHEUNG/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
William K. Cheung, Ph. D.
Primary Examiner
April 6, 2021